      Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 1 of 11



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

 ROBERT SETON, JR., Individually and           §
 On Behalf of All Others Similarly             §
 Situated,                                     §
                                               §
                Plaintiff,                     §
                                               §
                                                           No. ___________________
 v.                                            §
                                               §
 DIVERSIFIED WELL LOGGING,                     §
 LLC,                                          §
                                               §
                Defendant.                     §

                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff Robert Seton, Jr. (referred to as “Plaintiff” or “Seton”)

bringing this collective action and lawsuit on behalf of himself and all other similarly situated

employees to recover unpaid overtime wages from Defendant Diversified Well Logging, LLC

(referred to as “Defendant” or “DWL”). In support thereof, he would respectfully show the

Court as follows:

                                       I. Nature of Suit

       1.     Seton’s claims arise under the Fair Labor Standards Act of 1938, 29 U.S.C. §§

201-219 (“FLSA”).

       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and general
     Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 2 of 11



well-being of workers.” 29 U.S.C. § 202(a). To achieve its humanitarian goals, the FLSA

defines appropriate pay deductions and sets overtime pay, minimum wage, and recordkeeping

requirements for covered employers. 29 U.S.C. §§ 206(a), 207(a), 211(c).

       3.     DWL violated the FLSA by employing Seton and other similarly situated

nonexempt employees “for a workweek longer than forty hours [but refusing to compensate

them] for [their] employment in excess of [forty] hours … at a rate not less than one and one-

half times the regular rate at which [they are or were] employed.” 29 U.S.C. § 207(a)(1).

       4.     DWL violated the FLSA by failing to maintain accurate time and pay records

for Seton and other similarly situated nonexempt employees as required by 29 U.S.C. § 211(c)

and 29 C.F.R. pt. 516.

       5.     Seton brings this collective action under 29 U.S.C. § 216(b) on behalf of himself

and all other similarly situated employees to recover unpaid regular and overtime wages.

                                  II. Jurisdiction & Venue

       6.     The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 216(b) because it arises under the FLSA, a federal statute.

       7.     Venue is proper in this district and division pursuant to 28 U.S.C. §§ 1391(b)(1)

because DWL resides in the Corpus Christi Division of the Southern District of Texas.

                                         III. Parties

       8.     Plaintiff Robert Seton, Jr. is an individual who resides in Richmond, Texas and

who was employed by DWL within the last three years.




                                            -2-
      Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 3 of 11



       9.      Defendant Diversified Well Logging, LLC is a Delaware limited liability

company with offices in Texas, Louisiana, Pennsylvania and Colorado; it may be served with

process by serving its registered agent:

                                 Capitol Corporate Services, Inc.
                                  206 E. 9th Street, Suite 1300
                                      Austin, Texas 78701

Alternatively, if the registered agent of DWL cannot with reasonable diligence be found at the

company’s registered office, DWL may be served with process by serving the Texas Secretary

of State pursuant to Tex. Bus. Org. Code § 5.251 and Tex. Civ. Prac. & Rem. Code § 17.026.

       10.     Whenever it is alleged that DWL committed any act or omission, it is meant

that the company’s officers, directors, vice-principals, agents, servants or employees

committed such act or omission and that, at the time such act or omission was committed, it

was done with the full authorization, ratification or approval of DWL or was done in the

routine and normal course and scope of employment of the company’s officers, directors, vice-

principals, agents, servants or employees.

                                             IV. Facts

       11.     DWL is an offshore oil and gas services company; it does business in the

territorial jurisdiction of this Court.

       12.     DWL employed Seton from approximately December 2010 to December 2018,

initially as a data engineer and later as a mud logger.

       13.     During his employment with DWL, Seton worked on offshore oil and gas rigs

for weeks at a time.


                                               -3-
        Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 4 of 11



         14.   During his employment with DWL, Seton traveled from his home community

to various cities on the Gulf Coast where he would be transported by helicopter or,

occasionally, boat to the rig to which he was assigned.

         15.   During his employment with DWL, Seton was paid on an hourly basis.

         16.   During his employment with DWL, Seton regularly worked in excess of forty

hour per week.

         17.   DWL knew or reasonably should have known that Seton worked in excess of

forty hours per week.

         18.   DWL did not pay Seton for all of the hours that he worked.

         19.   DWL did not pay Seton for the time he spent traveling from his home

community to the helipad or boat dock.

         20.   DWL did not pay Seton for the time he spent waiting at the helipad or boat

dock.

         21.   DWL did not pay Seton for the time he spent traveling by helicopter or boat to

the rig to which he was assigned.

         22.   DWL did not always pay Seton for his pre-tower safety meetings, which usually

lasted thirty minutes.

         23.   DWL did not pay Seton for shift change and related activities, which usually

lasted thirty minutes.

         24.   DWL did not pay Seton for all of his compensable standby, wait and/or on-call

time.


                                             -4-
      Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 5 of 11



       25.     Other times (for example, on holidays) DWL simply cut Seton’s overtime hours

and paid him at his straight-time rate.

       26.     All of that time was compensable.

       27.     And since Seton typically worked at least twelve hours per day and seven days

per week, all of that time—for which he was not compensated—was overtime.

       28.     DWL also cut Seton’s rate of pay without any advance notice.

       29.     In other words, DWL did not pay Seton for all of his overtime “at a rate not

less than one and one-half times the regular rate at which [he was] employed[]” in violation of

the FLSA. See, 29 U.S.C. § 207(a)(1).

       30.     DWL knew or reasonably should have known that Seton was not exempt from

the overtime provisions of the FLSA.

       31.     Seton was not paid on a salary basis.

       32.     Seton’s primary duties were nonexempt.

       33.     Seton’s primary duties did not include office or nonmanual work.

       34.     Seton’s primary duties were not directly related to the management or general

business operations of DWL or its customers.

       35.     Seton’s duties did not differ substantially from the duties of traditionally

nonexempt hourly workers.

       36.     Seton did not exercise a meaningful degree of independent discretion with

respect to the exercise of his duties.




                                             -5-
     Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 6 of 11



       37.    Seton did not have the discretion or authority to make any decisions with

respect to matters of significance.

       38.    Instead, Seton was required to follow the policies, practices and procedures set

by DWL.

       39.    Seton did not have any independent authority to deviate from these policies,

practices and procedures.

       40.    During Seton’s employment with DWL, he was engaged in commerce or the

production of goods for commerce.

       41.    During Seton’s employment with DWL, the company had employees engaged

in commerce or in the production of goods for commerce or had employees handling, selling

or otherwise working on goods or materials that had been moved in or produced for commerce

by others.

       42.    During Seton’s employment with DWL, the company had an annual gross

volume of sales made or business done of at least $500,000.

       43.    DWL failed to maintain accurate time and pay records for Seton as required by

29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

       44.    DWL knew or showed a reckless disregard for whether its pay practices violated

the FLSA.

       45.    DWL is liable to Seton for his unpaid regular and overtime wages, liquidated

damages and attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).




                                            -6-
     Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 7 of 11



         46.   All nonexempt employees employed by DWL who were not compensated for

all of the hours that they worked are similarly situated to Seton because they (1) were subject

to the same uniform pay policy or practice; (2) regularly worked in excess of forty hours per

week; (3) are not paid overtime for the hours they work in excess of forty per week as required

by 29 U.S.C. § 207(a)(1) and (4) are entitled to recover their unpaid regular and overtime

wages, liquidated damages and attorneys’ fees and costs from Defendant pursuant to 29 U.S.C.

§ 216(b).

                                     V. Count One—
                 Failure to Pay Overtime in Violation of 29 U.S.C. § 207(a)

         47.   Seton adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         48.   During Seton’s employment with DWL, he was a nonexempt employee.

         49.   As a nonexempt employee, DWL was legally obligated to pay Seton “at a rate

not less than one and one-half times the regular rate at which [he was] employed[]” for the

hours that he worked over forty in a workweek. 29 U.S.C. § 207(a)(1).

         50.   DWL did not pay Seton overtime as required by 29 U.S.C. § 207(a)(1) for the

hours that he worked over forty in a workweek.

         51.   For example, DWL did not pay Seton for compensable travel time, wait time,

standby time, on-call time, safety meetings, shift change, etc. See supra ¶¶ 18-26.

         52.   Instead, DWL paid Plaintiff only a portion of his regular and overtime hours

each workweek.



                                             -7-
     Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 8 of 11



         53.       In other words, DWL did not pay Seton for all of his overtime “at a rate not

less than one and one-half times the regular rate at which [he was] employed[]” in violation of

the FLSA. See, 29 U.S.C. § 207(a)(1).

         54.       If DWL classified Seton as exempt from the overtime requirements of the

FLSA, he was misclassified because no exemption excuses the company’s noncompliance with

the overtime requirements of the FLSA.

         55.       DWL knew or showed a reckless disregard for whether its pay practices violated

the overtime requirements of the FLSA; in other words, DWL willfully violated the overtime

requirements of the FLSA.

                                         VI. Count Two—
               Failure to Maintain Accurate Records in Violation of 29 U.S.C. § 211(c)

         56.       Seton adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).

         57.       The FLSA requires employers to keep accurate records of hours worked by and

wages paid to nonexempt employees. 29 U.S.C. § 211(c); 29 C.F.R. pt. 516.

         58.       In addition to the pay violations of the FLSA described above, DWL also failed

to keep proper time and pay records as required by the FLSA.

                                        VII. Count Three—
                                    Collective Action Allegations

         59.       Seton adopts by reference all of the facts set forth above. See, Fed. R. Civ. P.

10(c).




                                                 -8-
     Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 9 of 11



       60.     On information and belief, other employees have been victimized by DWL’s

violations of the FLSA identified above.

       61.     These employees are similarly situated to Seton because, during the relevant

time period, they (1) were subject to the same pay practice or policy, (2) were compensated in

a similar manner and (3) were denied overtime wages at one and one-half times their regular

rates for hours worked over forty in a workweek.

       62.     DWL’s policy or practice of failing to pay overtime compensation is a generally

applicable policy or practice and does not depend on the personal circumstances or position of

the putative class members.

       63.     Since, on information and belief, Seton’s experiences are typical of the

experiences of the putative class members, collective action treatment is appropriate.

       64.     All employees of DWL, regardless of their rates of pay, who were paid at a rate

less than one and one-half times the regular rates at which they were employed for all the

hours that they worked over forty in a workweek are similarly situated. Although the issue of

damages may be individual in character, there is no detraction from the common nucleus of

liability facts. The class is therefore properly defined as:

               All nonexempt, hourly employees, regardless of position, that
               were not paid for all of the hours that they worked because (1)
               they were not paid for the travel time from their home
               communities to helipads or boat docks; (2) they were not paid for
               the wait time at the helipads or boat docks; (3) they were not paid
               for the travel time from the helipads and boat docks to the rigs;
               (4) they were not paid for attending required safety meetings; (5)
               they were not paid for shift change and related activities; (6) they
               were not paid for compensable standby, wait or on-call time; (7)


                                               -9-
     Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 10 of 11



              their overtime was cut and paid at their straight-time rate; and/or
              (8) they were not given advance notice of rate changes.

       65.    DWL is liable to Seton and the members of the putative class for the difference

between what it actually paid them and what it was legally obligated to pay them.

       66.    Because DWL knew and/or showed a reckless disregard for whether its pay

practices violated the FLSA, the company owes Seton and the members of the putative class

their unpaid regular and overtime wages for at least the last three years.

       67.    DWL is liable to Seton and the members of the putative class in an amount

equal to their unpaid overtime wages as liquidated damages.

       68.    DWL is liable to Seton and the members of the putative classes for their

reasonable attorneys’ fees and costs.

       69.    Seton has retained counsel who are well versed in FLSA collective action

litigation and who are prepared to litigate this matter vigorously on behalf of him and all other

putative class members.

                                          VII. Prayer

       70.    Seton prays for the following relief:

              a. an order allowing this action to proceed as a collective action under 29 U.S.C
                 § 216(b);

              b. judgment awarding Seton and the members of the putative class all unpaid
                 regular and overtime wages, liquidated damages, attorneys’ fees and costs;

              c. post-judgment interest at the applicable rate;

              d. incentive awards for any class representative(s); and




                                             - 10 -
    Case 2:20-cv-00015 Document 1 Filed on 01/15/20 in TXSD Page 11 of 11



              e. all such other and further relief to which Seton and the putative class may
                 show themselves to be justly entitled.


                                                    Respectfully submitted,

                                                    MOORE & ASSOCIATES


                                                    By:
                                                          MELISSA MOORE
                                                          State Bar No. 24013189
                                                          Federal Id. No. 25122
                                                          CURT HESSE
                                                          State Bar No. 24065414
                                                          Federal Id. No. 968465
                                                          Lyric Center
                                                          440 Louisiana Street, Suite 675
                                                          Houston, Texas 77002
                                                          Telephone: (713) 222-6775
                                                          Facsimile: (713) 222-6739

                                                    ATTORNEYS FOR PLAINTIFF


Of Counsel:

RENU TANDALE
State Bar No. 24107417
Federal Id. No. 3487389
MOORE & ASSOCIATES
Lyric Center
440 Louisiana Street, Suite 675
Houston, Texas 77002
Telephone: (713) 222-6775
Facsimile: (713) 222-6739




                                           - 11 -
